DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alveteg et al. (EP 2465812 A1) in view of Plaugher et al. (US Pat No 5,657,834). Alveteg discloses:
Re claim 1, an industrial truck (fig. 1) comprising: a lift mast (8) having at least one mast lift stage (21) driven by at least one mast lift cylinder (41), and a free lift stage (22) having a load receiving means (10) driven by at least one free lift cylinder (46) such that the load receiving means is displaceable along the lift mast; and a hydraulic system (fig. 4) for supplying a hydraulic fluid (fluid in 103) to and for unloading the hydraulic fluid from the at least one mast lift cylinder and the at least one free lift cylinder (fig. 4); wherein the hydraulic system comprises separate hydraulic return lines for unloading the hydraulic fluid from the at least one mast lift cylinder and from the at least one free lift cylinder in a load lowering operation (return line D12 for the mast lift cylinder and return line D4 for the free lift cylinder), wherein the hydraulic system further comprises a hydraulic pump (101) that is integrated in a hydraulic feed line (line extending downstream of the pump) and is configured to supply 
Re claims 3, 10, wherein the separate hydraulic return lines for unloading the at least one mast lift cylinder and the at least one free lift cylinder in the load lowering operation include a first hydraulic return line (D4) that runs between the at least one free lift cylinder and a reservoir (103) for the hydraulic fluid and a second hydraulic return line (D12) that runs between the at least one mast lift cylinder and the reservoir, and wherein a first 
Re claim 4, wherein the control is programmed to open the first and second lowering valves simultaneously in the load lowering operation when the load receiving means is being lowered (Plaugher below teaches simultaneously lowering the mast lift cylinder and free lift cylinder; par [0043] and [0056] describe each valve is controlled independently therefore could be controlled simultaneously for lifting and/or lowering at a desired rate).
Re claim 9, a hydraulic system (fig. 4) for an industrial truck (fig. 1) having a lift mast (8) with at least one mast lift stage (21) and a free lift stage (22) provided with a load receiving means (10) that is displaceable along the lift mast, said hydraulic system comprising: at least one mast lift cylinder (41) for driving the at least one mast lift stage; and at least one free lift cylinder (46) for driving the at least one free lift stage; wherein the hydraulic system is configured to supply a hydraulic fluid (fluid in 103) to and to unload the hydraulic fluid from the at least one mast lift cylinder and the at least one free lift cylinder (fig. 4); wherein the hydraulic system comprises separate hydraulic return lines for unloading the hydraulic fluid from the at least one mast lift cylinder and from the at least one free lift cylinder in a load lowering operation (return line D12 for the mast lift cylinder and return line D4 for the free lift cylinder), wherein the hydraulic system further comprises a hydraulic pump (101) that is integrated in a hydraulic feed line (line extending downstream of the pump) and is configured to supply the hydraulic fluid to the at least one mast lift cylinder and to the at least one free lift cylinder under pressure in a load lifting operation, wherein the hydraulic feed line branches between the hydraulic pump and the lift cylinders into a first (D2,D3) and a second (D6,D9,D10,D11) supply branch, wherein the first supply branch runs to the free lift cylinder and the second supply branch runs to the mast lift cylinder (fig. 4), wherein the 
Re claim 12, a method for operating an industrial truck (fig. 1) having a lift mast (8) with at least one mast lift stage (21), a free lift stage (22) provided with a load receiving means (10) that is displaceable along the lift mast, and a hydraulic system having at least one mast lift cylinder (41) for driving the at least one mast lift stage and at least one free lift cylinder (46) for driving the free lift stage, the method comprising operating the hydraulic system such that, at least at times, a hydraulic fluid (fluid in 103) is supplied to the at least one mast lift cylinder and the at least one free lift cylinder simultaneously in a load lifting operation and/or the hydraulic fluid is unloaded from the at least one mast lift cylinder and the at least one free lift cylinder simultaneously in a load lowering operation (Plaugher below teaches the simultaneously actuation of hydraulic fluid supply and unloading; Alveteg discloses the 
Re claim 13, wherein the hydraulic system comprises a first hydraulic return line (D4) that runs between the at least one free lift cylinder and a reservoir (103) for the hydraulic fluid, wherein the hydraulic system further comprises a separate second hydraulic return line (D12) that runs between the at least one mast lift cylinder and the reservoir, wherein a first lowering valve (110) is integrated in the first return line, wherein a second lowering valve (112) is integrated in the second return line, and wherein the first lowering valve and the second lowering valve are opened simultaneously in the load lowering operation (par [0043] and [0056] describe the control system able to control the opening and closing of the valves independently therefore could be controlled simultaneously for lifting and/or lowering at a desired rate; simultaneously opening of the valves would allow for simultaneous lowering of the free lift cylinder and mast lift cylinder as fluid is being removed).
Alveteg does not clearly disclose:
Re claims 1, 9, 12, the control being programmed for simultaneously supplying hydraulic fluid and/or simultaneously unloading hydraulic fluid from the mast lift cylinder and free lift cylinder. 
However, Plaugher teaches a lift mast assembly (fig. 1) comprising:
Re claims 1, 9, 12, the control (control disclosed by Alveteg) being programmed for simultaneously supplying hydraulic fluid and/or simultaneously unloading hydraulic fluid from the mast lift cylinder and free lift cylinder (col 6 ln 10-19 describes simultaneously actuating the mast lift cylinder 25 and free lift cylinder 67). 
.

 Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alveteg et al. (EP 2465812 A1) in view of Plaugher et al. (US Pat No 5,657,834) and Finke et al. (US Pub No 2007/0089934 A1). Alveteg as modified discloses the industrial truck (as cited above):
Re claim 5, wherein the control is further programmed, based on values received from the displacement sensor (as taught below), to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve (par [0043]: regulate first and second flow rates by opening and closing the valves) such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately simultaneously in the load lowering operation when the load receiving means is being lowered (Alveteg in view of Plaugher teaches the claimed structure thus would be able to perform the claimed function).
Re claim 14, wherein the lowering valves are proportional valves (10 and 112 are shown as proportional valves in that they could be switched to different positions to regulate volumetric flow; par [0063] last line), wherein a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve are controlled or regulated by a control (par [0043]: control system) based on values received from the displacement sensor (as taught below) such that the at least one mast lift stage and the load receiving means reach a lower end position at least approximately 
Alveteg as modified does not disclose:
Re claims 5, 14, wherein the industrial truck further comprises a displacement sensor, and wherein the control is further configured, based on values received from the displacement sensor, to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve.
However, Finke teaches a lifting mast (title):
Re claims 5, 14, wherein the industrial truck further comprises a displacement sensor, and wherein the control is further configured, based on values received from the displacement sensor, to control or regulate a first volumetric flow through the first lowering valve and a second volumetric flow through the second lowering valve (par [0038] describes sensors for measuring the lifting displacement of the cylinders and controlling the valves accordingly to achieve desired flow rate based on the readings from the sensor; this capability is taught to Alveteg in view of Plaugher thereby allowing the controller to control the volumetric flow rate in accordance with desired cylinder displacement).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ sensors, as taught by Finke, to provide accurate reading to the cylinder displacement in order for the controller to track and actuate the valves accordingly. This would also allow the controller to identify the height/position of the load receiving means for proper loading/unloading.

s 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alveteg et al. (EP 2465812 A1) in view of Plaugher et al. (US Pat No 5,657,834) and Perkins (US Pub No 2005/0263354 A1). Alveteg as modified discloses the industrial truck (as cited above):
Re claim 7, wherein the proportional lifting valve is integrated in the first supply branch (fig. 4 shows 104 integrated in the first supply branch defined by D2,D3).
Re claim 15, wherein the hydraulic system comprises a hydraulic pump (101) that is integrated in a hydraulic feed line (line extending downstream of the pump), wherein the at least one mast lift cylinder and the at least one free lift cylinder are exposed to pressurized hydraulic fluid in the load lifting operation (pressure generated by 101), wherein the hydraulic feed line branches between the hydraulic pump and the lift cylinders into a first (D2,D3) and a second (D6,D9,D10,D11) supply branch, wherein the first supply branch runs to the free lift cylinder, wherein the second supply branch runs to the mast lift cylinder, wherein a lifting valve (104) in the form of a proportional valve (104 is shown as proportional valve in that it could be switched to different positions to regulate volumetric flow; par [0063]), with which a ratio between a volumetric flow in the first and in the second supply branch is changeable (flow ratio would change depending on the position of the valve 104), is integrated in the hydraulic feed line, wherein the lifting valve is integrated in the first supply branch (fig. 4 shows 104 integrated in the first supply branch defined by D2,D3), and wherein the lifting valve is activated such that the free lift cylinder and the mast lift cylinder are, at least at times, simultaneously extended (moving 104 to the open position would allow hydraulic fluid to enter 46 and 41 at the same time and allow it to simultaneously extend).
Re claim 16, wherein, depending on an operating mode of the industrial truck and/or depending on a preselected lifting height of the load receiving means, the lifting valve is 
Alveteg as modified does not disclose:
Re claims 7, 15, wherein the free lift cylinder has a first cross-section and the mast lift cylinder has a second cross-section, wherein the first cross-section is larger than the second cross-section.
However, Perkins teaches an industrial truck (fig. 1):
Re claims 7, 15, wherein the free lift cylinder (24) has a first cross-section and the mast lift cylinder (28) has a second cross-section, wherein the first cross-section is larger than the second cross-section (par [0020] describes 24 having a larger cross-section than 28).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a larger free lift cylinder, as taught by Perkins, in order to require less hydraulic fluid pressure to lift the free lift cylinder. This would allow the lifting valve to appropriately direct more flow towards the mast lift cylinder since the mast lift cylinder has to also account for lifting additional weight of the free lift stage. Alveteg discloses a control system for actuating the lifting valve. By selectively opening the lifting valve, simultaneously raising and lowering of the free lift cylinder and mast lift cylinder is achieved. 

Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
Pages 7-8 of the Remarks, Applicant argues the prior arts do not teach a control that is programmed to control respective valves. Pages 8-10 of the Remarks, Applicant argues that while Plaugher discloses a system for simultaneous movement of the mast lift state and the free lift stage, Plaugher does not disclose the requisite valves and control programmed to actuate the valves. The cylinders in Plaugher operates in a different manner due to their respective cross sections along with the spring elements. Plaugher discloses the synchronous movement only temporarily while the instant invention requires it to be during the entire lowering phase.
Examiner respectfully disagrees. Alveteg discloses each of the valves are wired to a “control system” of the truck, see par [0043] ln 2-3. This control system is not construed as a human operator. Alveteg par [0043] further discloses each individual valve being able to be opened or closed in accordance with a selected program while par [0056] describes the free lift cylinder 46 can be controlled independently from the mast lift cylinder 41. This is indicative of the control being programmed to individually open or close the valves and that the control is part of the truck.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Plaugher teaches a scenario where the cylinders could simultaneously be supplied and/or unloaded with hydraulic fluid, see col 2 ln 54-55 and col 6 ln 10-19. It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to simultaneously actuate the mast lift cylinder and free lift cylinder, as taught by Plaugher, to gradually accelerate or decelerate the mast sections in order to minimize the jerk and impact felt by the load on the carriage. Alternately, the simultaneously actuation of the lift cylinders would reduce the time for the carriage to reach its destination height.
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/Primary Examiner, Art Unit 3654